Fairchild, J.
{dissenting). It seems to me that the opinion does not take into account the purpose of the statutes relating to the collective-bargaining process, and the necessary effect of those statutes upon the relationship between the individual employee and his employer. The Unemployment Compensation Act, ch. 108, Stats., was enacted several years before the Labor Relations Act, ch. Ill, Stats., and the latter does not amend the former, but both are now law, and the Labor Relations Act, since it prescribes how employees are to express their will in certain matters, must necessarily be considered in deciding questions arising under the Unemployment Compensation Act. Behind both laws was the desire to improve and strengthen the position of employees. The object sought to' be accomplished by the Labor Relations Act was to reduce the necessity for strikes and lockouts by providing a way in which all employees may act together and by making it possible for the employer to deal with representatives known to act for all the employees. If the employer is in a position tO‘ deal with an authorized representative of the employees and to’ arrive at a definite understanding which both employer and employee will be bound to- respect, the probability of disastrous strife may be lessened.
Whether Rosemary Bagniewski should be held to’ have left her employment voluntarily, within the meaning of sec. 108.04 (4), Stats., depends upon the legal effect of her voluntary act in accepting a temporary working permit from the union. Did she consent to let the union act as her representative for the purpose of bargaining as to employment? Did she agree to permit the union to exercise control over her job ? Was she bound by whatever the union might see fit to do in performing its ordinary function as representative of *653the employees ? These questions cannot be answered without taking into account the purpose of the Labor Relations Act. In sec. 103.51 it is declared that the individual unorganized worker is helpless to exercise actual liberty of contract and thereby to obtain acceptable terms and conditions of employment. The purpose of the act is tO' encourage workers to act together, and to protect their right to do so without interference by their employers.
It is unnecessary to look to cases decided before the act went into effect in order to find authority for holding that what is done by the collective-bargaining representative is binding upon the individual employee. It is unnecessary to rely upon usage and custom, or upon the beneficiary-contract doctrine, or upon common-law principles of agency and ratification. The policy of collective bargaining is settled down upon the parties by law. Except in presenting grievances, individuals or minority groups have no access to the employer for the purpose of bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment, because the statute, sec. 111.09 (1), provides:
“Representatives designated or selected for the purpose of collective bargaining by the majority of the employees in a unit appropriate for such purposes, shall be the exclusive representatives of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment or other conditions of employment, provided that any individual employee or group of employees shall have the right at any time to present grievances to their employer in person or through representatives of their own choosing. ...”
We should not lose sight of the fact that the most important weapon in the hands of the collective-bargaining representatives is the threat of strike if the employer refuses to come to terms. The individual authorizes his collective-bargaining representative to use this threat; in effect he author*654izes the representative to refuse work if the terms are not satisfactory.
“Collective bargaining” is a stronger term than “negotiation.” An employer cannot afford to enter into a contract which binds him but does not bind individual workers. The strike could not be avoided by such a method. There is no bargaining unless there are concessions made on both sides, and the employer is not likely to make concessions which are binding upon him unless the employees’ representative is in a position to make concessions which will bind the individual workers. Unless the representative is able to' speak for all the employees, nothing can be accomplished in the way of "avoiding strikes.
In the present case, the employer’s only choice was to discontinue the particular dress line or become involved in trouble with all of the employees. A witness who- had represented the union in the negotiations which resulted in discontinuance of the dollar line testified as follows :
“Q. In this conference something was said about this? A. Referring to wages; we asked for a raise on the dollar line.
“Q. How much of a raise? A. From 32y2$ an hour to 35 ‡ an hour.
“Q. What did the Rhea representative say? -A. They were entirely against it.
“Q. Why? A. They said they were already working many on that basis and couldn’t pay 35‡ an hour.
“Q. What did Mr. Dolnick [union business agent] say? A. Well, if they couldn’t pay 35^5 an hour the answer was that they couldn’t make the dollar dresses.”
Rosemary Bagniewski voluntarily took employment in a shop in which, by virtue of agreement and by statute, the International Ladies Garment Workers Union was the exclusive representative of all employees for the purposes of collective bargaining. She was bound by what her representative did on behalf of all employees. When the union *655consented to discontinuance of the dollar line, she consented. In my opinion, the trial court was correct in ruling that in contemplation of law she voluntarily left her employment without good cause attributable to the employer. Through her representative she refused to' work for less than thirty-five cents per hour. Her claim for unemployment compensation is therefore barred by sec. 108.04 (4), Stats.
I am authorized to state that Mr. Justice Martin concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on June 21, 1939.